Case: 18-40926      Document: 00514856925         Page: 1    Date Filed: 03/01/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-40926                             March 1, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BALDOMERO VEGA, also known as El Viejo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                           USDC No. 7:11-CR-1667-15


Before SMITH, HIGGINSON, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Baldomero Vega, federal prisoner # 57724-080, has moved for leave to
proceed in forma pauperis (IFP) in an appeal from the district court’s order
denying his motion under 28 U.S.C. § 3582(c)(2) for a sentence reduction in
light of Sentencing Guidelines Amendment 782. By moving this court for leave
to proceed IFP, Vega is challenging the district court’s determination that his
appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40926     Document: 00514856925     Page: 2    Date Filed: 03/01/2019


                                  No. 18-40926

Cir. 1997). Our inquiry into good faith “is limited to whether the appeal
involves legal points arguable on their merits (and therefore not frivolous).”
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks
and citation omitted). The order denying the motion for a sentence reduction
is reviewed for an abuse of discretion. See United States v. Henderson, 636
F.3d 713, 717 (5th Cir. 2011).
      Vega contends that the district court abused its discretion and failed to
consider the statutory sentencing factors and his rehabilitation efforts during
his incarceration. Because he was sentenced at the bottom of the original
guidelines range, he asserts, he should have been resentenced at the bottom of
amended guidelines range.        In a prior appeal, we rejected the same
contentions. United States v. Vega, No. 17-41005 (5th Cir. May 11, 2018)
(unpublished).
      After a review of his filings in this court, we conclude that Vega has failed
to show that his appeal involves a nonfrivolous issue. See Howard, 707 F.2d
at 220. The request for leave to proceed IFP on appeal is DENIED, and the
appeal is DISMISSED. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2. We
WARN Vega that any future frivolous, repetitive, or otherwise abusive filings
will invite the imposition of sanctions, which may include dismissal, monetary
sanctions, and restrictions on his ability to file pleadings in this court and any
court subject to this court’s jurisdiction. Vega should review any pending
appeals and actions and move to dismiss any that are frivolous, repetitive, or
otherwise abusive.




                                        2